       Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 1 of 6




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

THE NEW GEORGIA PROJECT, *
et            al.,                  *
                                         *

            Plaintiffs, *
                                         *

      v. * L20-CV-01986-ELR
                                         *

BRAD RAFFENSPERGER, *
in his official capacity as the Georgia *
Secretary of State and the Chair of the *
Georgia State Election Board, et al., *
                                         *

            Defendants. *
                                         *




                                   ORDER


      Presently before the Court is "State Defendants' Motion to Strike Plaintiffs'

Reply Brief in Support of Their Motion for Preliminary Injunction and the Second

Declaration of Kevin J. Hamilton with Related Notice Filmgs and Exhibits Thereto."

[Doc. 109]. For the reasons below, the Court grants in part and denies in part

Defendants' motion.


I. Background


      On June 10, 2020, Plaintiffs The New Georgia Project, Reagan Jennings,

Candace Woodall, and Beverly Pyne filed a motion for Preliminary Injunction,
         Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 2 of 6




seeking to enjoin Defendants1 from enforcing several provisions of Georgia's

electoral laws and procedures in the upcoming November elections. [Doc. 57]. The


Court scheduled a hearing on Plaintiffs' motion for August 4, 2020 [Doc. 80], which

was subsequently rescheduled to August 11, 2020. [Doc. 108].

        On July 8,2020, Defendants responded to Plamtiffs' motion.2 Roes. 90,91].

On July 16, 2020,3 Plaintiffs filed their "Reply in Support of their Motion for

Preliminary Injunction" ("reply"), attaching several exhibits. [See Docs. 105-107].

On July 21, 2020, Defendants filed the instant "Motion to Strike Plaintiffs' Reply

Brief in Support of Their Motion for Preliminary Injunction and the Second

Declaration of Kevm J. Hamilton with Related Notice Fillings and Exhibits

Thereto."4 [Doc. 109]. Havmg been fully briefed, Defendants' motion is now ripe

for the Court's review.




1 There are eighty-three Defendants in this case, which include various state and county individuals
and entities. See Am. Compl [Doc. 33]. For ease of reference, the Court refers to Defendants
collectively, unless otherwise noted.
  According to the briefing schedule set out by the Court, Defendants' responses to Plaintiffs'
motion for preliminary injunction were due by July 8, 2020, and Plaintiffs' reply was due by July
15,2020. [See Doc. 65].
3 The Court granted Plaintiffs a one-day extension to file their reply. [See Doc. 101].
4 The Court notes that this motion was originally filed by Defendants Brad Raffensperger, in his
official capacity as Secretary of State and the Chair of the Georgia State Election Board, and State
Election Board Members Rachel N. Sullivan, David J. Worley, Matthew Mashbum, and Anh Le
(collectively "State Defendants"). [Doc. 109]. However, on July 23, the remaining co-Defendants
filed a notice seeking to join the State Defendants' motion. [Doc. 111]. Thus, all Defendants now
join in this motion.
       Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 3 of 6




II. Discussion


      In their motion. Defendants move to strike Plaintiffs' reply and attached


exhibits, arguing that Plaintiffs' additional evidentiary submissions are improper and

untimely. [Doc. 109 at 10-13]. Alternatively, Defendants request that the Court

postpone the scheduled August 11th hearing so that Defendants may depose the

additional individuals who gave declarations in support of Plaintiffs' reply brief and

file a sur-reply, or allow them to conduct cross-examination of any additional


declarants at the prelmiinary
                  prelmiinary injunction
                              injunction hearing.
                                         hearing. [Docs.
                                                   [Docs. 109
                                                          109 at
                                                              at13-14;
                                                                 13-14;120
                                                                        120at
                                                                            at115].

Plaintiffs oppose Defendants' requests, arguing that striking their reply IS

unwarranted, that any delay is unnecessary and untenable, and that Defendants fail


to identify any basis to support the need for further discovery. [Doc. 115 at 20-24].

      Upon review, the Court finds that striking Plaintiffs' reply is unwarranted.

Generally, affidavits must be filed and served with a motion. See FED. R. Cw. P.


6(c)(2) ("Any affidavit supporting a motion must be served with the motion."). "But

nothmg in the extant authorities, or in the Federal Rules of Civil Procedure, forbids

a movant from making supplemental record submissions in a reply brief to rebut

specific arguments raised by the non-movant's opposition brief." Hammons v.


Computer Programs & Svs., Inc. fCPSD, No. CTV. 05-0613-WS-C, 2006 WL


3627117, at * 14 (S.D. Ala. Dec. 12, 2006). "Affidavits filed with a reply brief are

considered only for the limited purpose of responding to matters raised in the
        Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 4 of 6




responses filed by the opposing parties." Carlisle v. Nat'1 Commercial Servs., Inc.,


No. L14-CV-515-TWT, 2015 WL 4092817, at *1 (N.D. Ga. July 7, 2015), affd,

722 F. App'x 864 (1 1th Cir. 2018) (internal marks and citations omitted). Here, the

Court finds that Plaintiffs' additional affidavits supplement the record. Thus, there

is no need to strike Plaintiffs' reply or associated exhibits.

      However, the Court finds some merit in Defendants' alternative requested


relief—namely that Defendants should be afforded an opportunity to file a sur-reply.

While sur-replies are disfavored in this district, they are not forbidden and the "Court

may in its discretion permit the filing of a surreply[.]" Fedrick v. Mercedes-Benz

USA, LLC, 366 F. Supp. 2d 1190, 1197 (N.D. Ga. 2005). The Court should only

exercise its discretion to grant leave to file a sur-reply when a valid reason for


additional briefing exists. Id.

      In this case, the Court finds that a sur-reply would provide Defendants an

opportunity to respond to any purported inaccuracies in Plaintiffs' reply and would

be helpful to the Court. However, due to the time-sensitive nature of this case, the


Court finds that Defendants' request to depose all additional declarants before filing

their sur-reply to be impractical. Thus, the Court denies Defendants' request to


depose the declarants or conduct cross-examination at the preliminary injunction


hearing. Instead, the Court will postpone the hearing by one (1) week—to

Wednesday, August 19, 2020—and grant Defendants permission to file a sur-reply
        Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 5 of 6




where they may attach their own exhibits, affidavits, and expert reports to rebut

Plaintiffs' reply. Defendants must file any sur-reply by Wednesday, August 12,

2020. The Court warns the Parties that it will not consider any further requests for

additional briefing or to reschedule the hearing.

III. Conclusion


      Accordingly, the Court GRANTS IN PART and DENIES IN PART "State

Defendants' Motion to Strike Plaintiffs' Reply Brief in Support of Their Motion for

Preliminary Injunction and the Second Declaration of Kevin J. Hamilton with

Related Notice Filings and Exhibits Thereto." [Doc. 109]. Specifically, the Court

DENIES Defendants' request to strike Plaintiffs' reply; DENIES Defendants'

request to depose Plaintiffs' additional declarants; and DENIES Defendants' request

to conduct cross-examination at the preliminary injunction hearing. However, the


Court GRANTS Defendants' request to file a sur-reply. The Court DIRECTS

Defendants to file a sur-reply in compliance with the Court's above mlings no later

than Wednesday, August 12, 2020.

      Additionally, the Court RESCHEDULES the hearmg regarding Plaintiffs'

Motion for Preliminary Injunction [Doc. 57] from Tuesday, August 11, 2020, to

Wednesday, August 19, 2020, at 9:30 A.M. The Court DIRECTS the Parties to

jointly submit an updated joint proposed schedule of the hearing, setting forth how
       Case 1:20-cv-01986-ELR Document 121 Filed 08/03/20 Page 6 of 6




much time is requested by each party for oral argument, no later than Friday, August

14,2020.
                                  a
      SO ORDERED, this ~) day of August, 2020.




                                                      ^ MV) /^r
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia
